Order, Supreme Court, New York County, entered June 16, 1972, unanimously reversed, on the law, and plaintiff-respondent’s motion for summary judgment striking the answer denied. Appellant shall recover of respondent $60 costs and disbursements of this appeal. Damage occurred to merchandise at nlaintiff’s place of business by reason of discharge of water from a sprinkler. This dispute is not concerned with property damage but involves the question of whether plaintiff is coveredj for loss of profits resulting from inability timely to replace the damaged\ merchandise. Disposition must await a trial of this and other issues, including the issue of timeliness itself. Concur — Stevens, P. J., Markewieh, Kupferman, Lane and Tilzer,. JJ.